Citation Nr: 0213511	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  99-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for allergic rhinitis.

(The issues of entitlement to service connection for 
residuals of uterus and bilateral ovary removal, entitlement 
to an initial higher evaluation for post-traumatic stress 
disorder, and entitlement to a total disability evaluation 
based on individual unemployability are under development by 
the Board and will be addressed in a later Board decision.)


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO).  In an October 2000 decision, the Board found 
that the veteran had submitted new and material evidence in 
support of her claim, and remanded the matter to the RO.  The 
RO complied with the remand instructions and returned the 
case to the Board for further appellate review.  Thereafter, 
the Board obtained the opinion of a VA medical expert.

The Board observes that the veteran, at various times, has 
claimed that she sustained an injury of the cervical spine 
during active service.  The RO should inquire of the veteran 
as to whether she wishes to submit a claim for this 
disability.  If so, the RO should proceed with development 
and adjudication.

The Board is undertaking additional development of the issues 
identified on the title page of this decision pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this issue has been obtained.

2.  The medical evidence of record shows that the veteran's 
allergic rhinitis preexisted active service and that it did 
not undergo a permanent worsening as a result of active duty.


CONCLUSION OF LAW

Allergic rhinitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate her claim by 
means of the discussions in the rating decisions issued in 
May 1998 and October 2000, as well as the September 1998 
Statement of the Case and October 2000 and April 2001 
Supplemental Statements of the Case.  

In the rating decisions, the veteran was informed of the 
basis for the denial of her claim and that she needed to 
submit evidence that her allergic rhinitis had been 
aggravated by active service.  In the Statement of the Case 
and Supplemental Statements of the Case, the RO notified the 
veteran of all regulations pertinent to her claim, informed 
her of the reasons for the denial, and provided her 
additional opportunities to present evidence and argument in 
support of her claim.  Therefore, the Board finds that the 
rating decisions, Statement of the Case, Supplemental 
Statements of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
the service medical records, provided the veteran with VA 
examinations, and afforded the veteran a personal hearing.  
In addition, the Board referred the veteran's claim to a 
medical specialist for an expert opinion.  The veteran has 
reported no current treatment of her allergic rhinitis and 
the veteran's attorney, in a September 2002 letter, wrote 
that she had no further evidence to submit in support of her 
claim.  Therefore, the Board finds that the RO has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of her entrance into service, 
or where clear and unmistakable evidence (obvious or 
manifest) demonstrates that an injury or disease existed 
prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 
(b).  The presumption of soundness may be rebutted by clear 
and unmistakable evidence that an injury or disability 
existed prior to service.

Pre-existing injuries or diseases are considered to have been 
aggravated by active service where there is an increase in 
disability during service.  See 38 C.F.R. § 3.306(a).  In 
deciding an aggravation claim, after having determined the 
presence of a pre-existing condition, the Board must first 
determine whether there has been any measurable worsening of 
the disability during service, and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
pre-existing condition during service are not sufficient to 
be considered aggravation unless the underlying condition, as 
opposed to mere symptoms, has worsened.  See Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  38 C.F.R. § 3.380 (2001).  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as a natural 
progress nor as due to the inherent nature of the disease.  
However, seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be on the whole evidentiary showing.  38 
C.F.R. § 3.380.

In the present case, the veteran alleges that her allergies 
were either incurred in or aggravated by active service.  The 
service medical records include the entrance examination in 
which the veteran reported a history of childhood asthma and 
related shortness of breath.  In June 1983, the veteran 
presented with complaint of nasal drainage for the past few 
days.  She reported that she had taken allergy relief 
medications that had helped.  She was assessed with 
questionable allergy.  In September 1983, the veteran 
complained of runny nose, wheezing, and itching of the ears, 
throat, and eyes.  She reported a history of childhood 
asthma.  The assessment was allergic rhinitis, history of 
reactive airway disease.

The following month, the veteran was evaluated by an 
allergist.  She gave a history of summer seasonal allergies 
for the past 10 years.  She reported a worsening of her 
symptoms after being transferred to China Lake the previous 
summer.  She was asymptomatic at the time of evaluation and 
physical examination was normal.  Skin testing found 
sensitivity to grasses, trees, weeds, and house dust.  The 
veteran was assessed with allergic rhinitis and 
desensitization was recommended.

The veteran continued to be seen for allergic rhinitis from 
February through April 1984.  In April 1984, the veteran was 
started on antihistamines and allergy shots.  In November 
1984, she also was treated with a decongestant for runny nose 
and allergies.  She regularly received allergy shots from 
April 1984 to January 1985, and had no further exacerbation 
of symptoms.  

At the veteran's personal hearing before the RO in November 
1998, she testified that she had no respiratory problems or 
allergic rhinitis prior to entering service.  The allergies 
did not occur until she was stationed at China Lake.  She did 
not receive treatment following her discharge from active 
service because she did not have medical insurance.  The 
veteran stated that she had received some allergy shots 
during the past few years, but that she essentially received 
no current treatment.

A VA examination performed in January 1986 contained no 
relevant complaints or findings.  A VA treatment record in 
February 1999 assessed the veteran with sinusitis.  A June 
1999 VA general medical examination contained no relevant 
findings or complaints.  The veteran did not identify allergy 
medication as a current medication.  She was assessed with 
status post sinusitis. 

In July 2002, a VA medical expert reviewed the veteran's 
service medical records in detail.  The reviewer explained 
that allergic rhinitis had peak incidence in childhood and 
adolescence, with symptoms generally appearing early in life 
and diminished with aging.  The physician remarked that the 
veteran's reported history in October 1983 of 10 years of 
seasonal allergies was consistent with the peak incidence 
occurring in childhood and adolescence.  This indicated that 
the allergic rhinitis had predated active service by at least 
10 years.

The reviewing physician further found that the veteran's 
symptoms were exacerbated when she moved to China Lake and 
that she required desensitization.  However, the records 
contained no indication that the veteran continued to have 
worsening of symptoms or required more medication to control 
her symptoms after service.  Rather, the symptoms were 
reasonably controlled with immunotherapy in 1984 and 1985 and 
the veteran thereafter had minimal symptoms.  Therefore, the 
medical expert opined that the veteran's preexisting allergic 
rhinitis was not aggravated by active service.

Based upon the above evidence, the Board finds that a 
preponderance of the evidence is against service connection 
for allergic rhinitis.  The Board finds that the presumption 
of soundness at the time of the veteran's entrance into 
service has been rebutted by clear and unmistakable evidence.  
The veteran informed the medical care provider in 1983 that 
she had a 10 year history of seasonal allergies.  This 
constituted a contemporaneous statement provided in the 
context of seeking medical treatment.  In addition, the 
reviewing VA medical expert found that such a statement was 
consistent with the typical onset of allergic rhinitis.

The Board acknowledges the veteran's testimony before the RO 
that she did not have allergic rhinitis prior to entering 
service.  In this regard, the Board concedes that the veteran 
may have had less severe symptomatology prior to service and 
so did not receive medical treatment at that time.  However, 
the Board finds that the veteran's reported medical history 
in service and the opinion of the VA medical expert establish 
that she had allergic rhinitis prior to service.

Therefore, the remaining question before the Board is whether 
the allergic rhinitis underwent aggravation in service.  In 
this regard, the Board emphasizes that aggravation requires a 
finding that a preexisting condition permanently increased in 
severity during service beyond the natural progression of the 
disease.  In this case, the record does not establish that 
the veteran's allergic rhinitis underwent a permanent 
worsening during active service.  Rather, the record shows 
that the allergic rhinitis underwent a temporary flare-up due 
to the veteran's assignment to China Lake.

As discussed above, a mere worsening of symptoms, rather than 
a worsening of the underlying condition, is not sufficient 
for a finding of aggravation.  The veteran has neither 
alleged nor shown that her allergic rhinitis underwent a 
sustained worsening due to active service.  As explained by 
the VA medical expert, the veteran's symptoms were reasonably 
controlled with allergy shots in service, and the veteran 
thereafter had minimal symptoms.  The record contains no 
evidence that the veteran continued to have worsening of 
symptoms or required more medication to control her symptoms 
after service.  Accordingly, the veteran's allergic rhinitis 
was not aggravated by her period of active service and the 
appeal is denied.


ORDER

Service connection for allergic rhinitis is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

